  Case 3:16-cr-00326-N Document 184 Filed 10/21/19            Page 1 of 2 PageID 531
                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

 UNITED STATES OF AMERICA                       §
                                                §
 v.                                             §            Crim. Action No. 3:16-CR-00326-N
                                                §
 JOHNNATTAN RAMIREZ (1)                         §

                AMENDED SENTENCING SCHEDULING ORDER

       Before the Court is the Defendant’s First Unopposed Motion to Continue

Sentencing filed October 11, 2019. The Court finds that the motion has merit and grants

it. The sentencing hearing is rescheduled for December 16, 2019 at 9:00 a.m.

       The parties must deliver to the court, the probation officer and the opposing party

their objections, if any, to the presentence report within 21 days before the sentencing

hearing. If there are no objections, the party must submit a statement adopting the report.

       The probation officer must deliver any addendum to the presentence report to the

Court, the defendant’s counsel and counsel for the government at least 14 days before the

sentencing hearing. Counsel will then have 7 days before the sentencing to deliver to the

court, the probation officer and opposing counsel any objections to the addendum.

       Defendant’s counsel shall submit any written materials, such as letters, notes and/or

other items, for consideration to the Court and the probation officer at least 7 days before

sentencing.

       Any motion regarding downward or upward departures must be filed at least 14

days before sentencing. Any response in opposition to such a motion must be filed at least

7 days before sentencing.



ANENDED SENTENCING SCHEDULING ORDER – PAGE 1
  Case 3:16-cr-00326-N Document 184 Filed 10/21/19          Page 2 of 2 PageID 532



      In any case in which 18 U.S.C. §§ 3663-64 apply, no later than 5 days from the date

of this order the attorney for the government must provide to the probation officer all

information that the officer needs to comply with crime victim restitution requirements.

Counsel should direct any questions regarding this Order to Carla Moore, Court

Coordinator, at 214-753-2706.


      Signed October 21, 2019.




                                                          David C. Godbey
                                                     United States District Judge




AMENDED SENTENCING SCHEDULING ORDER - PAGE 2
